 

THIS OPTION HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THE OPTIONEE WILL NOT TRANSFER THIS OPTION OR THE UNDERLYING COMMON
SHARES UNLESS (I) THERE IS AN EFFECTIVE REGISTRATION COVERING SUCH OPTION OR
SUCH SHARES, AS THE CASE MAY BE, UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND APPLICABLE STATE SECURITIES LAWS, (II) AMERICAN EAGLE ENERGY INC. FIRST
RECEIVES A LETTER FROM AN ATTORNEY, ACCEPTABLE TO IT, STATING THAT, IN THE
OPINION OF THE ATTORNEY, THE PROPOSED TRANSFER IS EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND UNDER ALL APPLICABLE STATE
SECURITIES LAWS, OR (III) THE TRANSFER IS MADE PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.
 
NON-QUALIFIED STOCK OPTION AGREEMENT
 
THIS STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into effective
as of the 30th day of December, 2010 (the “Effective Date”), by and between
American Eagle Energy Inc., a Nevada corporation (“AMZG”), and Tom Lantz (the
“Optionee”).
 
1.           Recitals.  The Optionee has determined that to provide certain
assets (the “Assets”) to AMZG, in respect of which he has legal or beneficial
ownership rights.  In connection therewith, AMZG has determined to grant to the
Optionee the option to purchase that number of shares of its common stock on the
terms and conditions set forth herein.
 
2.           Shares Subject to Option.  As of the Effective Date, AMZG hereby
grants to the Optionee the option (“Option”) to purchase eight hundred three
thousand one hundred ninety-one (803,191) shares of AMZG’s common stock (the
“Optioned Shares”), at the price set forth in the Paragraph of this Agreement
entitled “Exercise Price” (the “Exercise Price”), subject to the terms and
conditions and within the period of time set forth in this Agreement.  This
Option is intended to be a non-statutory, non-qualified stock option which does
not qualify as an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
 
3.           Term.  This Agreement and the Option granted hereunder shall expire
at 6:00 p.m. Mountain Time on the fifth anniversary of the Effective Date.  If
all or any portion of this Option is unexercised upon the expiration of this
Agreement, then, to that extent, this Option shall be deemed to have been
forfeited and of no further force or effect.
 
4.           Vesting.  Upon the execution and delivery of this Agreement by
AMZG, the Option granted hereunder shall be fully and immediately exercisable in
whole or in part at any time and from time to time and shall be fully vested,
subject to any contrary terms in connection with the agreement pursuant to which
the Optionee provided the Assets to AMZG.
 
5.           Exercise Price.  Subject to the provisions of Paragraph 4, above,
and to adjustment in the manner provided below, the exercise price for each
Optioned Share shall be forty US Cents (USD$0.40).
 
 
1

--------------------------------------------------------------------------------

 

6.           Method of Exercise.  This Option shall be deemed to be exercised
when written notice identifying the number of Optioned Shares as to which this
Option is then being exercised has been provided to AMZG in accordance with the
terms of this Option and full payment for the Optioned Shares with respect to
which the Option is exercised has been received by AMZG.  Upon the exercise of
this Option in whole or in part and payment of the Exercise Price in the manner
provided by this Agreement, AMZG shall, as soon thereafter as practicable,
deliver to the Optionee a certificate or certificates for the shares
purchased.  The Exercise Price for the Optioned Shares to be purchased upon the
exercise of the Option may be paid (i) in cash or cash equivalents, (ii) by
delivery (by either actual delivery or attestation) of AMZG shares of its common
stock already owned by the Optionee, having a Fair Market Value, defined below,
on the date of exercise less than (with the balance paid in cash or cash
equivalents) or equal to the aggregate Exercise Price for the purchased shares,
(iii) to the extent permitted by law, by a “cashless exercise” procedure
approved by AMZG in the exercise of its reasonable discretion, or (iv) by a
combination of the foregoing methods.  The term “Fair Market Value” for shares
of AMZG’s common stock on any particular date shall mean the last reported sale
price of the common stock on the principal market on which the common stock
trades on such date or, if no trades of common stock are made or reported on
such date, then on the next preceding date on which the common stock traded.  If
AMZG’s common stock ceases to be traded on any market, the Optionee and the
Board of Directors of AMZG shall mutually agree upon an alternative method of
determining the Fair Market Value for shares of AMZG’s common stock.
 
7.           Withholding.  AMZG may, in its discretion, require that the
Optionee pay to it at or after the time of the exercise of any portion of this
Option any such additional amount as AMZG deems necessary, in the exercise of
its reasonable discretion, to satisfy its liability to withhold federal, state,
or local income tax or any other tax incurred by reason of the exercise of this
Option.  The Optionee may satisfy this requirement by (i) tendering to AMZG
shares of AMZG’s common stock already owned by the Optionee, which, in the case
of shares of common stock purchased by the Optionee pursuant to the exercise of
an option granted by AMZG, have been held by the Optionee for at least six
months following the date of such purchase or (ii) by electing to have AMZG
withhold from delivery Optioned Shares, provided that, in either case, such
shares have a Fair Market Value equal to the minimum amount of tax required to
be withheld.  Such shares shall be valued on the date as of which the amount of
tax to be withheld is determined.  Fractional share amounts shall be settled in
cash.  Such election may be made with respect to all or any portion of the
Optioned Shares to be delivered pursuant to exercise of this Option.
 
8.           Adjustment of Optioned Shares.  In the event that there is any
stock dividend, stock split, reverse stock split, combination, reclassification,
reorganization, recapitalization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of common stock or other securities of
AMZG, issuance of warrants or other rights to purchase common stock or other
securities of AMZG, or other similar corporate transaction or events that affect
the common stock of AMZG such that an adjustment is necessary to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available pursuant to this Option, then the number of unexercised Optioned
Shares subject to this Option and the exercise price per share of such Optioned
Shares shall be proportionately adjusted.
 
9.           Option Non-Transferable.  This Option shall not be transferable
other than by will or the laws of descent and distribution and this Option shall
be exercisable during the Optionee’s lifetime only by the Optionee or his
guardian or legal representative.  Any purported assignment of this Option, or
of any right or privilege conferred hereunder, contrary to the provisions hereof
shall be null and void.
 
10.          Laws and Regulations.  No shares of common stock shall be issued
under this Option unless and until all legal requirements applicable to the
issuance of such shares have been complied with to the satisfaction of AMZG in
the exercise of its reasonable discretion.
 
 
2

--------------------------------------------------------------------------------

 
 

11.           Rights in Stock Before Issuance and Delivery.  The Optionee shall
not be entitled to the privileges of stock ownership in respect of any shares
issuable upon exercise of this Option, unless and until such shares have been
issued to the Optionee by AMZG.  Except as provided in this Agreement, no
adjustment shall be made in the number of shares of common stock issued to the
Optionee or in any other rights of the Optionee upon exercise of this Option by
reason of any dividend (other than a stock dividend), distribution, or other
right granted to the AMZG’s stockholders for which the record date is prior to
the date of exercise of this Option.
 
12.           Tax Consequences.
 
 12.1           Section 409A.  This Option is intended to meet the requirements
of Internal Revenue Code Section 409A and the Treasury Regulations promulgated
thereunder.  If the Option contained in this Agreement is determined to be
taxable to the Optionee and/or to AMZG, then AMZG, after consultation with the
Optionee, shall have the authority to adopt, prospectively or retroactively,
such amendments to this Agreement that AMZG determines in its reasonable
discretion to be appropriate to:  (i) exempt the transactions contemplated under
this Agreement from Section 409A; (ii) make this Agreement comply with the
requirements of Section 409A; or (iii) avoid more generally the adverse tax
consequences of Section 409A as it applies to this Agreement.
 
 12.2           Other Tax Consequences.  Except as otherwise provided in this
Agreement, the Optionee acknowledges that AMZG has not made any representations
or warranties to the Optionee with respect to the tax consequences related to
the transactions contemplated in this Agreement, and the Optionee is in no
manner relying on AMZG or its representatives for an assessment of such tax
consequences.  The Optionee acknowledges that (i) there may be adverse tax
consequences upon acquisition or disposition of this Option or the Shares
subject to this Option, (ii) that AMZG has no responsibility to the Optionee to
ensure any particular tax result, and (iii) that the Optionee should consult his
own tax advisor prior to acquisition, exercise, or disposition of this Option,
the exercise thereof, and the underlying Shares with regard the particular tax
treatment of this Option as it relates to the Optionee.
 
13.           Miscellaneous.
 
 13.1           Agreement Binding.  This Agreement shall be binding upon the
parties, their legal representatives, and permitted successors and assigns.
 
 13.2           Entire Agreement.  This Agreement supersedes any statements,
representations, or agreements of AMZG with respect to the grant of the Option
made herein and any related rights set forth herein and affecting the grant of
this Option and the Optionee hereby waives any rights or claims related to any
such statements, representations, or agreements.  Except to the extent
specifically set forth herein, this Agreement does not supersede or amend any
existing agreement, between the Optionee and AMZG.  No addition to or
modification of any provision of this Agreement shall be binding upon the
Optionee or AMZG unless made in writing and signed by both the Optionee and
AMZG.
 
13.3          Notice.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered to and
received personally by the recipient, (b) when sent to and received by the
recipient by facsimile (receipt electronically confirmed by sender’s facsimile
machine) if during normal business hours of the recipient, otherwise on the next
business day, (c) one business day after the date when sent to the recipient by
reputable express overnight courier service (charges prepaid) and delivery
confirmed, or (d) three business days after the date when mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid and such receipt is confirmed.  Such notices, demands and other
communications shall be sent to the parties at the addresses indicated below or
to such other address as a party may direct on written notice given pursuant to
the terms of this Sub-paragraph:
 
 
3

--------------------------------------------------------------------------------

 
 
If to the Optionee:
Tom Lantz
 
2549 West Main Street, Suite 202
 
Littleton, Colorado 80120
 
Fax:  303-798-5767
   
If to AMZG:
American Eagle Energy Inc.
 
27 North 27th Street, Suite 21G
 
Billings, Montana 59101
 
Fax:  406-294-9764
 
Attn:  Richard Findley, President

 
 13.4           Non-Waiver.  No delay or failure by either party to exercise any
right under this Agreement, and no partial or single exercise of that right,
shall constitute a waiver of that or any other right, unless otherwise expressly
provided herein.
 
 13.5           Governing Law; Jurisdiction; Venue.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Nevada,
exclusive of the conflict of law provisions thereof.  The parties agree that the
District Court of the County of Clark, Nevada, United States of America shall
have exclusive jurisdiction, including in personam jurisdiction, and shall be
the exclusive venue for any and all controversies and claims arising out of or
relating to this Agreement or a breach thereof, except as otherwise jointly
agreed upon by the parties.
 
 13.6           Attorneys’ Fees.  If any party shall commence any action or
proceeding against another party in order to enforce the provisions hereof, or
to recover damages as the result of alleged breach of any of the provisions
hereof, the prevailing party therein shall be entitled to recover all reasonable
costs incurred in connection therewith, including, but not limited to,
reasonable attorney’s fees.
 
 13.7           Gender and Number.  As used herein, the masculine gender shall
include the feminine and neuter genders, and the singular shall include the
plural, and vice versa, where the context requires.
 
 13.8           Caption.  All captions, titles, headings, and divisions hereof
are for purposes of convenience and reference only and shall not be construed to
limit or affect the interpretation of this Agreement.
 
IN WITNESS WHEREOF, AMZG has executed this Agreement as of the day and year
first above written.
 
AMERICAN EAGLE ENERGY INC.
 
By:
/s/ Richard Findley
   
Richard Findley, President
 

 
 
4

--------------------------------------------------------------------------------

 
 